203 F.2d 953
FIRE ASSOCIATION OF PHILADELPHIA, Appellant,v.ELECTRIC FURNACE COMPANY, Appellee.
No. 11751.
United States Court of Appeals Sixth Circuit.
April 22, 1953.

Appeal from the United States District Court for the Northern District of Ohio; Charles J. McNamee, Judge.
McCreary, Hinslea & Ray, Cleveland, Ohio, for appellant.
Squire, Sanders & Dempsey, Cleveland, Ohio, for appellee.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the arguments of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the opinion of the District Court be adopted as the opinion of this court, and the judgment appealed from be and the same is hereby affirmed in accordance with the said opinion. 111 F.Supp. 789.